           Case 1:19-cv-08683-SLC Document 57 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL PEREZ,

                              Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 19 Civ. 8683 (SLC)

                                                                         ORDER
ROSSY’S BAKERY & COFFEE SHOP, INC. d/b/a
ROSSY’S BAKERY, and ROSELIA CABA, individually,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         On or about August 7, 2020, the Court received documents including the Declaration of

Jacob Aronauer dated August 7, 2020 (“Declaration”). However, the Declaration does not appear

to have been filed on ECF. Accordingly, by Monday, March 8, 2021, Plaintiff shall file on ECF the

Declaration and any attachments.



Dated:          New York, New York
                March 2, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
